Fourth Court of Appeals
                           San Antonio, Texas
                                 JUDGMENT
                              Nos. 04-15-00387-CR
                                   04-15-00388-CR

                             Benjamin ERICKSON,
                                   Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 379th Judicial District Court, Bexar County, Texas
                 Trial Court Nos. 2015CR3805 & 2015CR3807
                    Honorable Ron Rangel, Judge Presiding

BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

 In accordance with this court’s opinion of this date, these appeals are DISMISSED.

 SIGNED July 15, 2015.


                                         _________________________________
                                         Marialyn Barnard, Justice